Citation Nr: 1244077	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  99-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sinusitis.

(The issues of entitlement to service connection for hypertension, and entitlement to increased initial ratings for a low back disability and an earlier effective date for the award of service connection for a low back disability, are the subjects of separate decisions.)


REPRESENTATION

Appellant represented by:	Naomi Farve, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran had active service from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 1998 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim. The hearing was scheduled and subsequently held in November 2000.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) Shane Durkin, and the hearing transcript is of record.  Following the hearing, this claim was remanded by way of Board decisions dated February 2001 and November 2003 for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding private and VA treatment records, and affording the Veteran a VA examination.

In the interim, the RO issued a rating decision in February 2004 in which it denied the Veteran's attempt to reopen claims of entitlement to service connection for hypertension and a back disability.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on these issues.  He requested a video-conference hearing in connection with these issues and in February 2008, the Board remanded these issues, along with the issue of entitlement to service connection for sinusitis, to afford the Veteran the desired hearing.  The video-conference hearing was scheduled and held in July 2008 before VLJ S.S. Toth.  The Veteran provided testimony not only on the new and material evidence claims, but also on the claim of entitlement to service connection for sinusitis.  The hearing transcript is of record. 

Pursuant to Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), when two hearings have been held by different VLJs on the same issue, the law requires that a veteran be afforded the opportunity for a hearing before a panel of not less than three VLJs who will ultimately decide the case.  See also, 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2012).  However, a veteran need not be afforded a hearing before every member of the panel at the same time.  Arneson, 24 Vet. App. at 386.

In June 2011, VA sent a letter to the Veteran notifying him of his right to appear at a third hearing in connection with the current claim. In July 2011, the Veteran requested an appearance at a third hearing via video-conference before a third VLJ assigned to decide the current claim.  The claim was remanded in September 2011 to schedule such hearing.  In May 2012 the hearing was held before VLJ Ronald W. Scholz.  The hearing transcript is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has chronic sinusitis that was first manifested during his period of active duty.  He contends that his symptoms in service were misdiagnosed as tonsillitis, but that he has never had tonsillitis and retains his tonsils to this day.  A VA examiner in April 2002 found that the Veteran did not have sinusitis, attributing his symptoms to hypertension.  As the record contains multiple diagnoses of chronic sinusitis, including in September 1995, June 1996, and January 2010, another examination is warranted to determine whether the Veteran has sinusitis that may be related to his period of active service.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA sinus examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review."  All necessary tests are to be conducted.  The examiner is to determine whether the Veteran has a diagnosis of sinusitis and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sinusitis, if diagnosed, is related to service.  If the Veteran is not diagnosed, the examiner must specifically discuss all prior diagnoses of sinusitis.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



			
	RONALD W. SCHOLZ	S.S. TOTH
	             Veterans Law Judge                                      Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________________________
SHANE A. DURKIN
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


